PER CURIAM.
The order under review revoking defendant’s probation and sentencing defendant to 364 days in the Monroe County jail is affirmed. Defendant admitted to the trial court that she had violated the terms of her probation. We note that defendant’s request for early release due to her medical condition would be pursued by seeking a conditional medical release pursuant to section 947.149, Florida Statutes (1995). See Fla. Admin. Code Rule 23-24.010. However, we in no way comment on the merits of such a claim under the instant facts. See Fla. Admin. Code Rule 23-24.020 (providing it is the Department of Corrections which shall identify and refer inmates to the Florida Parole Commission for conditional medical release). Additionally, we refer defendant to Florida Administrative Code Rule 33-3.0002(15)whieh provides “All inmates shall be furnished proper medical care and medicine.”